Citation Nr: 1445176	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from April 18, 2002, to the present.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an May 2010 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In this rating decision, the RO granted service connection for PTSD and assigned a 70 percent rating from May 25, to April 17, 2002, and a 50 percent rating beginning on April 18, 2002.

The Board notes that the Veteran's initial rating for his PTSD was staged, and thus this is an appeal of an initial rating and not a reduction.  As the United States Court of Appeals for Veterans Claims held in O'Connell v. Nicholson, 21 Vet. App 89, 93 (2007), the assignment of staged disability ratings occurred simultaneously and, more importantly, the Veteran left the VA appeals process with a higher rating and, therefore, more disability compensation than when he entered it.  As a consequence, there is no diminished expectation which to be concerned and no reduction in benefits for the Veteran to contest.  

Furthermore, the Board notes that the Veteran's Notice of Disagreement (NOD) did not challenge the 70 percent evaluation assigned prior to April 18, 2002, but only disagreed with the 50 percent rating assigned from April 18, 2002, forward.  Thus, the Board has reframed the issue accordingly as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for an initial rating in excess of 50 percent for PTSD for the period beginning on April 18, 2002.  The examination that the Veteran was provided in April 2012 was inadequate and a new examination is warranted.

The VA examiner in April 2012 failed to make any objective determinations or findings as to the severity of the Veteran's symptoms because he decided that the Veteran had exaggerated his symptoms to the extent that he could not assess him  without resorting to mere speculation that the Veteran even had PTSD.  However, in an April 2007 Board decision it was found that the Veteran had PTSD, and he has been service-connected for this condition.  
While the Board acknowledges the VA examiner's position that he could not determine the severity of the Veteran's symptoms without resorting to mere speculation, the Board notes that the VA examiner did not report what symptoms the Veteran was reporting so as to allow for the Board to review the Veteran's credibility.  The Court has held that fact-finding is a responsibility that is ultimately committed to the Board and not the VA medical examiner.  See Kahana v. Shinseki, 24 Vet. App. 428, 442 (2011).  Thus, the Board must find that the VA examination was inadequate and a new VA examination from a different VA examiner is warranted.
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, and provide him with authorizations to release private treatment records. Obtain any records adequately identified by the Veteran and associate them with his file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD with an examiner other than the one who examined him in April 2012.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

After taking a detailed history from the Veteran regarding his PTSD and considering the pertinent information in the record in its entirety.  The examiner should comment on current the severity of the disability.

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. The examiner should disassociate any symptoms unrelated to the Veteran's service-connected PTSD. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide adequate reasons for the opinion(s).  If he or she is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of an initial rating in excess of 50 percent for PTSD for the period beginning on  April 18, 2002.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



